 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:15-cr-00285-APG-GWF

 4            Plaintiff                                 Order Denying Without Prejudice Motion
                                                         to Release Funds and Denying as Moot
 5 v.                                                               Motion to Strike

 6 CHARLES BURTON RITCHIE, et al.,                                  [ECF Nos. 249, 262]

 7            Defendants

 8         Defendants Benjamin Galecki and Charles Ritchie request that I release the following

 9 funds seized by the Government so Galecki and Ritchie can pay a settlement with the

10 administrators of the estate of Karl LaDue:

11         1. $296,746.66 from Gulf Coast Community Bank account number ending in 5034;

12         2. $46,173.56 from Bank of America account number ending in 3971; and

13         3. $39,451.60 from Gulf Coast Community Bank account number 4690.

14 ECF No. 249 at 4. However, the funds in each of the identified accounts were seized by order of

15 another judge in this District in related civil forfeiture actions. See United States v. $177,844.68,

16 2:13-cv-00100-JCM-GWF, ECF No. 5 ($296,746.66); United States v. $1,002,327.00, 2:13-cv-

17 00947-JCM-GWF, ECF No. 5 ($46,173.56 and $39,451.60). The defendants do not identify

18 under what authority I could release funds another judge authorized to be seized, and I am loathe

19 to undo another judge’s order. The defendants should seek relief from the judge that entered the

20 orders allowing the seizures.

21         IT IS THEREFORE ORDERED that the defendants’ motion to release funds (ECF No.

22 249) is DENIED without prejudice to the defendants moving for relief in the civil forfeiture

23 actions.
 1       IT IS FURTHER ORDERED that the United States of America’s motion to strike (ECF

 2 No. 262) is DENIED as moot.

 3       DATED this 22nd day of May, 2019.

 4

 5
                                                 ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             2
